Citation Nr: 0027431	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a 
gastrointestinal disorder, to include peptic acid disease and 
gastritis granuloma with liver involvement due to mesenteric 
tuberculosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for multiple 
lipomas, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran's claims on appeal also previously included 
whether new and material evidence had been submitted to 
reopen a claim for service connection for hypertension, 
entitlement to an increased evaluation for tinnitus, and 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  However, during his April 1995 VA 
hearing, the veteran withdrew the claims of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for hypertension and entitlement to an 
increased evaluation for tinnitus.  Additionally, in a June 
1998 submission, the veteran withdrew the claim of 
entitlement to TDIU.  See 38 C.F.R. § 20.204 (1999).

In his July 1994 Substantive Appeal, the veteran requested a 
VA Travel Board hearing, but, in a January 1995 statement, 
his representative indicated that a local RO hearing was 
sought in place of a Board hearing.  The veteran was afforded 
such a hearing in April 1995.  See 38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's gastrointestinal disorder is productive of 
gastric erosions, and he has complained of constant 
epigastric pain.

3.  The veteran's low back disorder is productive of limited 
motion of the lumbar spine, particularly with forward 
flexion, accompanied by pain.

4.  The veteran's multiple lipomas have been shown to be 
tender and to affect the arms, abdomen, chest, back and legs; 
however, there is no evidence of severe disfigurement of the 
eyelids, lips, or auricles.

5.  The veteran's right elbow disorder is productive of pain 
with motion and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a 
gastrointestinal disorder, to include peptic acid disease and 
gastritis granuloma with liver involvement due to mesenteric 
tuberculosis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7307 
(1999).

2.  The criteria for a 20 percent evaluation for a low back 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for multiple lipomas have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7800, 7819 (1999).

4.  The criteria for a 10 percent evaluation for a right 
elbow disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5019, 5207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating, or ratings, is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

II.  Gastrointestinal disorder

In an August 1990 rating decision, the RO granted service 
connection for a casiating granuloma with liver involvement, 
with a noncompensable (zero percent) evaluation assigned from 
February 1990.  Subsequently, in a February 1991 rating 
decision, the RO expanded this grant to include peptic acid 
disease and increased the assigned evaluation to 10 percent, 
effective from February 1990.  This evaluation has since 
remained in effect and is at issue in this case.

The veteran underwent a consultation with Gregory J. Wiener, 
M.D., in July 1993, during which he complained of epigastric 
heartburn and pain but denied dysphagia, blood in the stool, 
hematemesis, hematochezia, and jaundice.  The pertinent 
impression was heartburn and pain that were not responsive to 
a medical workup.  A subsequent small bowel series was 
negative.  However, a September 1993 colonoscopy revealed 
atypical bumpy terminal ilium, and an impression of rule out 
Crohn's disease was rendered.  A February 1994 
esophagogastroduodenoscopy (EGD) revealed questionable 
erosions of gastric cardia, antral gastritis, and erosions in 
the duodenal bulb, while a colonoscopy from the same month 
revealed a normal colon and distal ileum.  Subsequently, a 
March 1994 computerized tomography (CT) scan of the abdomen 
revealed suboptimal opacitation of the hepatic veins 
superiorly within the liver, probably reflecting cardiac 
output versus timing of the bolus; several small foci of 
calcification within the superior portion of the liver; and 
some thickening of the antral portion of the stomach.  An 
April 1994 biopsy of stomach mucosa revealed nonspecific 
chronic inflammation.

VA outpatient records beginning in August 1994 reflect 
treatment for epigastric pain.  An examiner who saw the 
veteran in August 1994 described this pain as "severe."  

During his April 1995 VA hearing, the veteran reported that 
his gastrointestinal disorder was always accompanied by 
heartburn, heart palpitations, chest pain, and rib pain.  The 
veteran also described frequent diarrhea and constipation.  

The veteran underwent a VA stomach examination in May 1995, 
during which he reported abdominal pain that ranked as a 
"five" on a scale from one to ten.  The examination 
revealed a current weight of 179 pounds, with a maximum 
weight in the past year of 167 pounds.  The veteran denied 
vomiting and recurrent hematemesis or melena.  However, he 
stated that his pain was continuous and that he suffered from 
episodes of such pain on a daily basis.  The diagnosis was 
essentially idiopathic pain, with no specific etiology 
identified.  Specifically, there had been no peptic ulcer 
disease to explain the veteran's pain and findings of only 
mild gastritis consistent with the use of aspirin or 
nonsteroidal anti-inflammatory agents.  Moreover, there was 
no evidence of wasting; rather, the veteran had gained twelve 
pounds in the past year.

Subsequent treatment records reflect further complaints of 
epigastric pain, but a July 1996 endoscopy was negative for 
pathological findings.  In September 1996, the veteran 
underwent an exploratory laparoscopy, an exploratory 
laparotomy, wedge resection of the third section of the 
liver, and lysis of adhesions.  No tumor was identified.  
Subsequent records indicate conflicting findings; a June 1997 
record contains a diagnosis of chronic dyspepsia or 
esophageal reflux disease, while a July 1997 record includes 
a diagnosis of chronic abdominal pain of unclear etiology, 
possibly sympathetically mediated abdominal pain.  A March 
1998 VA sigmoidoscopy revealed a small polyp in the sigmoid 
colon.  Records from that same month reflect a diagnosis of 
gastroesophageal reflux disease.

In July 1998, the veteran underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  During this 
examination, the veteran complained of worsening abdominal 
pain and noted that he had lost about nine pounds in the last 
seven months.  Also, the veteran reported continual 
consumption of Maalox, occasional vomiting, and daily colic 
pains.  Upon examination, he appeared to be in pain.  An 
examination of the abdomen revealed it to be soft and 
nontender, but there was a keloid in the upper portion of the 
abdomen which was tender, with no masses.  The diagnoses were 
status post peritoneal tuberculosis, which had been 
medicated; chronic gastritis; gastroesophageal reflux 
disease; probable chronic pancreatitis; and tuberculosis of 
the liver.  The examiner indicated that the veteran's signs 
and symptoms appeared to resemble pancreatitis and gastritis.  
Upper gastrointestinal x-rays revealed slightly poor primary 
peristaltic waves and no spontaneous gastroesophageal reflux, 
although the latter finding was noted to not exclude the 
possibility of gastroesophageal reflux disease.  

In an October 1998 statement, Douglas A. Politoske, M.D., 
noted the veteran's pain but concluded that, based on his 
previous workup, there was no evidence of an ulcer, 
gastroesophageal reflux, or hepatobiliary disease.  A 
subsequent EGD from that month revealed mucosal abnormalities 
in the antrum, patchy erythema, and three erosions.  No other 
gastric abnormalities were noted.  The impressions were 
nonspecific gastritis, noted to be biopsied; and non-ulcer 
dyspepsia.  

The RO has evaluated the veteran's gastrointestinal disorder 
at the 10 percent rate under 38 C.F.R. § 4.114, Diagnostic 
Code 7307 (1999).  Under this section, chronic hypertrophic 
gastritis with small nodular lesions and symptoms warrants a 
10 percent evaluation.  Hypertrophic gastritis with multiple 
small eroded or ulcerated areas and symptoms warrants a 30 
percent evaluation.  A 60 percent evaluation is in order for 
chronic hypertrophic gastritis, with severe hemorrhages or 
large ulcerated or eroded areas.

In this case, the Board acknowledges that the veteran's 
complaints of abdominal pain have not consistently been 
accompanied by corresponding clinical findings.  
Specifically, the veteran has not been shown to suffer from a 
peptic ulcer, and his studies have not revealed 
gastroesophageal reflux.  However, there is evidence 
suggesting gastrointestinal erosions, as revealed by a 
February 1994 EGD, an April 1994 biopsy, and an October 1998 
EGD.  Moreover, during his July 1998 VA examination, the 
veteran reported losing nine pounds in the past seven months, 
and the report of his upper gastrointestinal x-rays indicates 
that such studies did not actually rule out gastroesophageal 
reflux disease.

Overall, the veteran's medical records reflect constant 
gastric distress, although there is some question as to the 
actual extent of his gastric erosions.  As such, and after 
resolving all doubt in the veteran's favor, the Board finds 
that his gastrointestinal disorder is more clinically 
characteristic of the criteria for a 30 percent evaluation 
than the criteria for a 10 percent evaluation under 
Diagnostic Code 7307, particularly in view of his reported 
symptomatology.  However, the medical evidence of record does 
not show severe hemorrhages or large ulcerated or eroded 
areas, the criteria for a 60 percent evaluation.  As such, a 
30 percent evaluation, and no more, is warranted under 
Diagnostic Code 7307.  See 38 U.S.C.A. § 5107(b) (West 1991).

III.  Low back disorder

In an August 1990 rating decision, the RO granted service 
connection for muscular low back pain, with a noncompensable 
evaluation assigned from February 1990.  The veteran appealed 
this decision, and, in a May 1992 decision, the Board 
increased this evaluation to 10 percent.  In a June 1992 
rating decision, the RO effectuated the 10 percent evaluation 
as of February 1992.  The 10 percent evaluation has since 
remained in effect and is at issue in this case.

A VA treatment record dated in February 1994 indicates that 
range of motion testing of the back revealed flexion to 70 
degrees and extension to 10 degrees.

 During his April 1995 VA hearing, the veteran reported daily 
back pain and indicated that he currently wore a back brace.  

In May 1995, the veteran underwent a VA orthopedic 
examination, during which he reported that he currently wore 
a back brace.  The examiner noted that the veteran moved very 
slowly.  The examination report contains no range of motion 
findings for the back, but the examiner noted no postural 
abnormality or fixed deformities.  
A VA spine examination from the same date revealed forward 
flexion to 25 degrees, backward extension to 10 degrees, left 
and right lateral flexion to five degrees, and 70 degrees of 
left and right rotation.  The veteran complained that these 
motions were "very, very painful."  A neurological 
examination was normal, but straight leg raising and bent leg 
raising produced back pain.  The diagnosis was musculature 
low back pain, and the examiner noted that the veteran's 
"symptoms" outweighed the "physical findings."  

A September 1997 VA treatment record reflects that the 
veteran complained of constant low back pain.  An examination 
revealed range of motion within normal limits, although pain 
was noted in the lower lumbar area, with no radiation.

In July 1998, the veteran underwent a VA spine examination, 
during which he complained of low back pain.  During the 
examination, the veteran noted that rising exercises produced 
severe back pain.  There was no evidence of fixed or postural 
deformities upon examination.  Range of motion testing 
revealed forward flexion to 40 degrees, backward extension to 
10 degrees, bilateral tilting to 20 degrees, and bilateral 
rotation to 45 degrees.  All of these exercises except for 
rotation were noted to have produced "quite a bit of pain.  
The examination results were inconsistent as to the extent to 
which the veteran was able to move himself on and off of the 
examining table, as he had great difficulty in the first 
instance of this action but not in the second.  A 
neurological examination was within normal limits.  The 
pertinent diagnosis was lumbosacral muscle sprain, with 
degenerative arthritis of the lumbar spine, and the examiner 
noted that the veteran had limitation of motion and 
"functional impairment with limitation of motion and painful 
motion, weakness, and fatigue in the lower extremities."

The RO has evaluated the veteran's low back disability at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Under this section, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is in order for lumbosacral 
strain with muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, the Board would point out that the veteran's 
May 1995 and July 1998 VA examinations revealed a significant 
loss of motion of the lumbar spine.  In particular, forward 
flexion has been shown to be limited to 25 to 40 degrees, 
although other motions, significantly bilateral rotation, 
have not been as negatively affected.  Moreover, the 
veteran's motion of the lumbar spine has been shown to be 
accompanied by "quite a bit of pain," and the VA examiner 
who examined the veteran in July 1998 also noted functional 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  In view of this, the 
Board finds that a higher rating, of 20 percent, should be 
assigned under Diagnostic Code 5295.

The Board has also considered whether an even higher 
evaluation should be granted.  However, the veteran's overall 
low back impairment has been shown to be less than severe, 
and the remaining specific criteria for a 40 percent 
evaluation under Diagnostic Code 5295 have not been shown.  
Also, as indicated above, the veteran's overall limitation of 
motion of the lumbar spine is more properly characterized as 
moderate than as severe; as such, the criteria for a 40 
percent evaluation under Diagnostic Code 5292 have not been 
met.  Furthermore, there is no evidence of favorable 
ankylosis of the lumbar spine (the criteria for a 40 percent 
evaluation under Diagnostic Code 5289) or severe 
intervertebral disc syndrome, characterized by recurring 
attacks and with intermittent relief (the criteria for a 40 
percent evaluation under Diagnostic Code 5293).  Overall, the 
evidence supports a 20 percent evaluation, and not more, for 
the veteran's low back disability.   

IV.  Multiple lipomas

In an August 1990 rating decision, the RO granted service 
connection for multiple lipomas, with a noncompensable 
evaluation assigned from February 1990.  The veteran appealed 
this decision, and, in a May 1992 decision, the Board 
increased this evaluation to 10 percent.  In a June 1992 
rating decision, the RO effectuated the 10 percent evaluation 
as of February 1992.  The 10 percent evaluation has since 
remained in effect and is at issue in this case.

In January 1994, the veteran was seen at a VA facility for 
complaints of itching of his lipomas, and he was prescribed 
cream for this disorder.  In February 1995, the veteran was 
recommended for surgery for excision of these lipomas, which 
were described as benign.

During his April 1995 VA hearing, the veteran stated that his 
lipomas had spread all over his body and were itchy and 
aching.

The veteran's May 1995 VA skin examination revealed more than 
50 subcutaneous nodules on the arms, abdomen, chest, back, 
and legs.  The largest nodule, on the right anterior thigh, 
measured five centimeters.  Some of the lesions were 
subjectively tender.  Also, there was a linear surgical scar 
on the left arm at the site of an excised lipoma.  The 
diagnosis was multiple lipomas.

An August 1996 VA treatment record indicates that the 
veteran's lipomas were "persisting."

The RO has evaluated the veteran's multiple lipomas at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7819 
(1999).  Under this section, new skin growths are to be 
evaluated as disfiguring scars.  Under Diagnostic Code 7800, 
moderately disfiguring scars of the head, face, or neck 
warrant a 10 percent evaluation.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrant a 30 percent evaluation.

In this case, however, the veteran's lipomas have been shown 
to affect the arms, abdomen, chest, back, and legs.  
Tenderness of several lipomas has been noted.  Nevertheless, 
there is no evidence suggesting that the criteria for a 30 
percent evaluation under Diagnostic Codes 7800 and 7819 have 
been met.  Absent a finding of severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, the Board must conclude that the 
preponderance of the evidence is against his claim for an 
increased evaluation for multiple lipomas.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

V.  Right elbow disorder

In an August 1990 rating decision, the RO granted service 
connection for olecranon/radiohumeral bursitis of the right 
elbow, with a noncompensable evaluation assigned from 
February 1990.  This evaluation has since remained in effect 
and is at issue in this case.

During his April 1995 VA hearing, the veteran indicated that 
he had so much right elbow pain that he basically didn't do 
any work with his right arm.

The veteran's April 1995 VA orthopedic examination revealed 
pain and tenderness over the radial head of the forearm.  
Range of motion studies revealed 150 degrees of flexion, zero 
degrees of extension, 90 degrees of supination, and 80 
degrees of flexion.  All of these motions were noted to be 
painful in the right elbow joint.  No atrophy was noted.  

During his July 1998 VA spine examination, the veteran 
complained of continued right elbow pain.  The examination 
revealed tenderness over the lateral epicondyle; full range 
of motion, with zero degrees of extension, 150 degrees of 
abduction, 90 degrees of supination, and 80 degrees of 
pronation; and no pain with motion.  The examiner diagnosed 
right tennis elbow epicondylitis and described this 
disability as mild, with no functional impairment, limitation 
of motion, painful motion, weakness, or fatigue.  X-rays 
revealed a questionable and minimal "haziness" along the 
margins of the medial and lateral epicondyles, possibly 
representing "a very minimal change compatible with the 
history of tennis elbow."  However, the elbow was otherwise 
unremarkable.  

The RO has evaluated the veteran's right elbow disorder at 
the noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019 and 5207 (1999).  Under Diagnostic Code 5019, 
bursitis is to be evaluated on the basis of limited motion of 
affected parts as degenerative arthritis.  Under Diagnostic 
Code 5207, a minimum 10 percent evaluation is warranted for 
extension of the forearm limited to 45 degrees.  A 20 percent 
evaluation is warranted in cases of extension limited to 75 
degrees.  These particular criteria do not differ for a major 
or minor joint; as the veteran is right-handed, the 
disability in question is considered to affect a major joint.  
See 38 C.F.R. § 4.69 (1999).

In this case, the Board observes that the veteran's right 
elbow disorder has been shown to be mostly asymptomatic.  
However, the veteran's April 1995 VA examination revealed 
pain with motion of the right elbow, and his July 1998 VA 
examination, while not showing pain with motion, did reveal 
tenderness of the lateral epicondyle.  Under 38 C.F.R. § 4.59 
(1999), actually painful joints are entitled to a minimal 
compensable evaluation.  See also DeLuca v. Brown, supra; 38 
C.F.R. §§ 4.40, 4.45 (1999).  As such, the Board finds that a 
10 percent evaluation is warranted for this disorder.

That having been said, the Board finds no evidence of 
favorable ankylosis of the elbow at an angle between 90 and 
70 degrees (the criteria for a 30 percent evaluation for a 
minor joint and a 40 percent evaluation for a major joint 
under Diagnostic Code 5205); flexion limited to 90 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5206); the combination of flexion limited to 100 degrees 
and extension limited to 45 degrees (the criteria for a 20 
percent evaluation under Diagnostic Code 5208); or a joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity, or with an ununited fracture of the head of the 
radius (the criteria for a 20 percent evaluation under 
Diagnostic Code 5209).  Therefore, a 10 percent evaluation, 
and not more, is warranted for the veteran's right elbow 
disorder.
 
VI.  Consideration under 38 C.F.R. § 3.321(b)(1) (1999)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

Entitlement to a 30 percent evaluation for a gastrointestinal 
disorder, to include peptic acid disease and gastritis 
granuloma with liver involvement due to mesenteric 
tuberculosis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 20 percent evaluation for a low back 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an increased evaluation for multiple lipomas, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a 10 percent evaluation for a right elbow 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
WARREN W. RICE, JR.
Veterans Law Judge
Board of Veterans' Appeals

 

